 

Case 2:20-cv-01583-MJP Documen

IN THE UNITED STATE
IN THE WESTERN DISTRICT
|

4 Filed 11/02/20 P 1
~ FILED (DROP BOX)

OCT
DISTRICT COURT t7 aa
F WASHINGTON STATE», {8547 cour

RY WESTERN DISTRICT OF WASH INGTON. sry

 

 

TRAVIS GLENN (A
ae 20-c Vv -1583M Ip
VS. : CASE NO:
TRIDENT SEAFOOD COMPANY :
DEFENDANT
COMPLAINT AT LAW AND IN EQUITY

 

AND NOW, comes the Plaintiff, Travis Glenn, by a
complaint and in support thereof avers as follows:
1. The Plaintiff initiates the instant litigation agains
rights as an employee of the Defendant and the vari
course of various incidents of discrimination and un
proximate causation of damages to the Plaintiff wh«
matter with all evidence enclosed substantiating the
2. The matter has already been processed through th
Commision (EEOC) who have provided the Plaintit
is hereby exercising in the instant matter.
3. The Plaintiff is seeking any and all applicable rel
compensatory and / or punitive damages as well as
limited to declaratory and / or injunctive relief.
JURISDICTION /
4. Jurisdiction is proper in this Court pursuant to or
U.S.C. SS 118, 1391 and Title VII of the Civil Righ

diverse.

ind through himself, pro se, to file the instant

t the Defendant pursuant to their Employment
ous infringements of these rights over the
1equal treatment resulting in the direct and

» is consequently seeking relief in the instant
se claims herein.

1e Equal Employment Opportunities

ff with a right to sue letter which the Plaintiff

ief in the instant matter including

any and all applicable relief including but not

AND VENUE
ginal jurisdiction of this Court set forth in

its Act of 1964. Plaintiff and Defendant are

 
Case 2:20-cv-01583-MJP Document 4 Filed 11/02/20 Page 2 of 7

5. Venue is proper because although the Plaintiff alleges that the facts and circumstances giving

rise to their causes of action occurred in Aleutians East Borough, Alaska, United States. 28

U.S.C. SS Plaintiff is a resident of King County, Washington. 118, 1391. Defendant is also a

subject to personal jurisdiction therein by virtue of their substantial, continuous, and systematic

commercial activities in this district. See 28 U.S.C.

PARTI

§ 1391(b), (c).

ES

 

6. PLAINTIFF - Travis Glenn - resident in the insta
Court, Steilacoom, WA 98388
7. DEFENDANT - Trident Seafoods, Inc., conducti
headquarters addressed at 5303 Shilshole Ave. NW
STATEMENT ¢
8. The Plaintiff began their employment with Defen
Production Processor. Shortly thereafter, they were
9. On July 4, 2019, the Plaintiff attended a work bat
made comments to the Plaintiff such as “we try to k
you people to take over”. The Plaintiff notified the
interaction.
10. On July 6, 2019, the Plaintiff entered the recreat

several coworkers were spending their time. The Pl

int district with an address of 2708 Webber

ng business in the instant district with a

| WA, Seattle, WA 98107.

DF FACTS

idant Trident Seafoods in January 2019 as a
promoted to a Timekeeper.

tbecue where Robert G., Shipping Manager,
eep people like you out”, and “we don’t want

Safety Manager, Shane Flamaino, about the

tion room attached to the dorms where

aintiff was there briefly, left, and returned to

find a yellow rope fashioned into a noose in the exact place where the Plaintiff had been sitting.

11. The Plaintiff immediately contacted the Housin,

x Manager, Jose, and a Safety Manager,

Adrian, about the incident, and the Plaintiff wrote al statement. The Plaintiff had not heard

anything for a couple of days in response to this and decided to file a police report.

 
Case 2:20-cv-01583-MJP Documen

12. Shortly thereafter, the Plaintiff was informed by
Ukranian facist individuals in the facility who had 4
that the Plaintiff should be careful around the Shipp
13. On July 21st the a Plaintiff was on called a "Sis
by the Shipping Manager Robert G. The Plaintiff w
14. On or around July 22, 2019, the Plaintiff was de
requesting the day off due to the hostile work envir«
having not been disciplined for multiple incidents o
an act of unequal treatment of individuals similarly
Plaintiff believes the demotion was in retaliation fot
prior about the harassment from the Shipping Mana
15. The Plaintiff informed Laura Schmidt in Humar
Schmidt unilaterally purchased the Plaintiff a plane
termination of their employment.

16. July 23rd the day before the Plaintiffs departure
a bathroom at the local pub and grill on Trident pro
while yelling out racial slurs.

17. The Plaintiff is unaware of any response taken v
about the various incidents that have taken place.
18. The Plaintiff avers that they were constructively
treatment and negligence with regards to the mainte
hazards and / or discriminatory treatment, as in this

in this Court of law specifically.

t4 Filed 11/02/20 Page 3 of 7

a coworker that there was a group of

inimus towards minorities (black people) and
ing Manager on site.

sy" numerous times in front of is co-workers
rote a complaint and no action was taken.
moted for missing one shift after already
pnment. The Plaintiff is aware of others

f tardiness or absenteeism which constitutes
situated on the basis of race prima facie. The
t the written report he submitted the night
ger Robert G.

1 Resource of the issues shortly thereafter.

ticket home thereby implicating the

. The Plaintiff was followed by two men into

perty. The two men attacked the Plaintiff

with regards of the complaints that were filed

discharged, the evidence of unequal

nance of a workplace environment free of

case, constitutes tortious conduct actionable

 
Case 2:20-cv-01583-MJP Documen

19. To wit, the Plaintiff demands compensatory dan
be determined in a trial by jury.
COUNT
UNLAWFUL DISCRIMINATIC
PURSUANT TITLE VH OF THE (¢
20. The Plaintiff hereby references and incorporates
set forth at length.
21. The Plaintiff points to four separate incidents in|
as the factor influencing the conduct engaged in to s
the workplace based on race -
(1) The specific quotes made by Robert G., Shif
try to keep people like you out”, and “we do
the Plaintiff "Sissy" numerous times in front
(2) The placement of the noose in the seat wher
were in prior to briefly leaving and returning

(3) The attack at the local pub and restaurant
(4) The various other acts and conduct engaged

the Plaintiff without reason or alternative

22. Based on the aforementioned explicitly identifia
evidence exists through their wrongful termination }

demonstrate a plausible case for unequal treatment ¢

a jury can reasonably determine via a preponderanc

t4 Filed 11/02/20 Page 4 of 7

nages and punitive damages in an amount to

wl

YN IN THE WORKPLACE
LIVIL RIGHTS ACT OF 1964

Paragraphs 1 through 19 as if though fully

which racial motive was explicitly identified

support their claims of unequal treatment in

sping Manager, to the Plaintiff such as “we
in’t want you people to take over”. Calling
of peers

e the Plaintiff was sitting in the room they

x to the same room

in resulting in the constructive termination of

ible facts, the Plaintiff avers that enough
without basis and claims made herein to
on the basis of race in the workplace to which

e of the evidence that unequal treatment has

 
 

Case 2:20-cv-01583-MJP Documen

t4 Filed 11/02/20 Page 5 of 7

taken place in this workplace and that the Defendant organization had failed in their duties and

obligations to maintain an environment free from discrimination in such a blatant manner.

23. The Plaintiff points to the blatancy of the racism and hatred that is allowed to manifest itself

in this environment and workplace to support their 1

request for a judgment via a preponderance of

the evidence in the instant matter. Witnesses to these matters include Witnesses to this include:

Jennifer Petty, Nina Samatailo, Andre Brown, Joset
Shane Flaminio, Sand Point, Alaska Police Depart
24. Consequently, the Plaintiff seeks any and all apy

punitive damages as well as any and all other relief

+h Bison, Robert Gracia, Annabelle Magsino,
nent
plicable relief including compensatory and

that may be deemed applicable.

COUNT I

GROSS NEGLIGENCE

25. The Plaintiff hereby references and incorporates Paragraphs 1 through 24 as if though fully

set forth at length.

26. The Defendants had a duty to maintain a workp

lace environment free from discrimination

throughout the period of the Plaintiff's employment, a duty that was obviously breached in the

instant matter.

27. Specifically, the Defendant was notified in repo

 

s numerous times of statements made

demonstrating a culture of inequality in the workplace, to the point of the placement of a noose

in the seat of the Plaintiff which is inexcusable by all means to allow, and yet the Defendant

intentionally chose not to act with this knowledge

d information, and instead went further to

terminate the Plaintiff constructively without basis as opposed to fulfilling their duties and

obligations to maintain a workplace environment that is free from disrimination and racism.
 

Case 2:20-cv-01583-MJP Documen

28. Consequently, the Plaintiff is entitled to comper

t4 Filed 11/02/20 Page 6 of 7

isatory and punitive damages as prescribed

by law if they are able to sustain a finding before a jury via preponderance of the evidence that

the Defendant’s breached their obligations and dutic
29. Should a finding of gross negligence be found it

would then be entitled to any and all compensatory

with regards to the facts and matters claimed herein.

>s in this regard.
n their favor in a trial by jury, the Plaintiff

and / or punitive damages found by the jury

COUNT II

WRONGFUL TERMINATIG

YN OF EMPLOYMENT

30. The Plaintiff hereby references and incorporates Paragraphs 1 through 29 as if though fully

set forth at length.

31. The Plaintiff points to the various unanswered acts of unequal treatment in the workplace

environment to support their claims that they were ¢
32. The Plaintiff points further to the lack of discipl
same minor infractions that the Plaintiff is held accc
they were constructively terminated without cause.
33. Even further, the Plaintiff points to the lack of jt
substantiate their claims that they were wrongfully t
34. Consequently, the Plaintiff is seeking any and al
JURY TRIAL DI

35. The Plaintiff hereby demands a trial by jury witl

 

‘onstructively terminated without just cause.
ine of other non-minority employees for the

yuntable to to substantiate their claim that

ust cause provided for their termination to
terminated without cause.

ll necessary and applicable relief.
EMANDED

h regards to all matters contested herein.
 

Case 2:20-cv-01583-MJP Document 4 Filed 11/02/20 Page 7 of 7

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff prays that this Honorable Court enter judgment against the
Defendant as follows:
(1) DECLARATORY JUDGMENT - in favor of the Plaintiff in the amount of 50 million
dollars.
(2) COMPENSATORY DAMAGES - in an amount to be determined in a trial by jury.
(3) PUNITIVE DAMAGES - in an amount to be determined in a trial by jury.

DATED: October 15, 2020 Respectfully Submitted,

 

 

 
